Exhibit 10.59
December 15, 2008
Mr. Steve Beeks

  Re:   Amended and Restated Employment Agreement

Dear Mr. Beeks:
     On behalf of Lions Gate Films Inc. (the “Company”), this letter is to
confirm the terms of your employment by the Company. We refer to you herein as
“Employee.” The employment agreement entered into as of March 28, 2007 between
Employee and the Company (the “Prior Employment Agreement”), is hereby amended
and restated in its entirety. The terms of Employee’s employment are as follows:
     1. TERM
          (a) The term of this agreement (this “Agreement”) will begin April 1,
2007 (the “Effective Date”) and end April 1, 2011, subject to early termination
as provided in this Agreement (the “Term”). During the Term of this Agreement,
Employee will serve as President and Chief Operating Officer, subject to the
following:
(i) in the event that the Company hires a senior executive with responsibilities
extending over Lions Gate Films, the Company may change Employee’s title to
Co-Chief Operating Officer;
(ii) in the event that the Company’s current CEO takes on the title of Chief
Operating Officer as the result of a merger or acquisition or other transaction,
Employee agrees to relinquish the title of Chief Operating Officer; and
(iii) in the event that there is material growth of the Company, by means of
strategic transactions or otherwise, the Company, subject to good faith
consultation with Employee, may change his title and responsibilities without
breach of this Agreement; provided, however, that the new title will not be less
than President of a division which encompasses more than Home Entertainment.
Employee shall report to the CEO of the Company, currently Jon Feltheimer, or
his/her designee, consistent with the provisions above. Employee shall render
such services as are customarily rendered by persons in Employee’s capacity in
the motion picture and home video industries and as may be reasonably and
lawfully requested by the Company.
          (b) So long as this Agreement shall continue in effect, Employee shall
devote

Page 1 of 15



--------------------------------------------------------------------------------



 



Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.
     2. COMPENSATION
          (a) Salary. The following base salary will be paid to Employee during
the Term of this Agreement:

  (i)   April 1, 2007 through March 31, 2008 — the rate of SIX HUNDRED THOUSAND
DOLLARS ($600,000.00) per year (“Base Salary — Period 1”), payable in accordance
with the Company’s normal payroll practices in effect.     (ii)   April 1, 2008
through the end of the Term — the rate of SEVEN HUNDRED FIFTY THOUSAND DOLALRS
($750,000.00) per year (“Base Salary — Period 2”), payable in accordance with
the Company’s normal payroll practices in effect.

          (b) Payroll. Nothing in this Agreement shall limit the Company’s right
to modify its payroll practices, as it deems necessary.
          (c) Bonuses.

  (i)   EBITDA Bonus. During the Term, Employee shall be entitled to receive an
annual bonus on the Company attainment of an EBITDA target (the “E Target”) if
such E Target is attained in the following amounts:

  (A)   If the Company attains at least 105% of the E Target, Employee shall
receive 12.5% of his Base Salary;     (B)   If the Company attains at least 115%
of the E Target, Employee shall receive an additional 12.5% of his Base Salary.

For each fiscal year of the Term, the Company shall designate the upcoming
year’s E Target after it is approved by the Company’s Board of Directors, on or
before April 1 of the applicable fiscal year, or as soon thereafter as approved
by the Board of Directors, and it shall notify Employee in writing of such E
Target for the fiscal year to which the E Target applies. The E Target shall not
be greater than the E Target for other Presidents receiving a similar bonus
based on an EBITDA target. The fiscal year commences April 1 of each year. The
Company shall establish a reserve

Page 2 of 15



--------------------------------------------------------------------------------



 



amount for uncollectible receivables equal to 2% (the “E Reserve”). The E Target
shall include the E Reserve. For each portion of a fiscal year that Employee is
employed by Company, Employee shall be entitled to a pro-rata portion of the E
Bonus, if and when earned. Any bonus payable to Employee hereunder shall be paid
within thirty (30) days following the end of the audit for the applicable fiscal
year and in all events within the “short-term deferral” period provided under
Treasury Regulation Section 1.409A-1(a)(4) (generally within two and one-half
months after the end of the fiscal year for which the bonus is paid).

  (ii)   During the Term, Employee shall be entitled to receive performance
bonuses at the full discretion of the CEO of the Company. Employee must be
employed with the Company through the last day of the bonus year to be eligible
to receive a discretionary performance bonus for that year, and any such bonus
will be paid within the “short-term deferral” period provided under Treasury
Regulation Section 1.409A-1(a)(4).

     3. BENEFITS
     As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other salaried employees
subject to the terms of such plans.
     4. VACATION AND TRAVEL
          (a) Employee shall be entitled to take paid time off without a
reduction in salary, subject to (i) the approval of the CEO, which shall not be
unreasonably withheld, and (ii) the demands and requirements of Employee’s
duties and responsibilities under this Agreement. There are no paid vacation
days.
          (b) Employee will be eligible to be reimbursed for any business
expenses in accordance with the Company’s current Travel and Entertainment
policy.
          (c) In addition, Employee shall be entitled to (i) business class
travel for flights in excess of four (4) hours; (ii) all customary “perqs” of
division heads within the Company; (iii) a cell phone, which may be expensed;
(iv) a reserved parking space; and (v) reimbursement for all expenses reasonably
incurred in connection with his employment.
          (d) The Company reserves the right to modify, suspend or discontinue
any and all of the above referenced benefits, plans, practices, policies and
programs (including those in Section 3) at any time (whether before or after
termination of employment) without notice to or recourse by Employee so long as
action is taken in general with respect to other similarly situated persons and
does not single out Employee.

Page 3 of 15



--------------------------------------------------------------------------------



 



     5. STOCK
          (a) Time-Based Grant.

  (i)   The Company shall request that the Compensation Committee of Lions Gate
(“CCLG”) authorize and grant Employee 212,500 restricted share units
(“Time-Based Grant”) of Lions Gate Entertainment Corp. in accordance with the
terms and conditions of the existing and/or future Employee Stock Plan
(collectively, the “Plan”). Employee acknowledges that this Time-Based Grant of
stock is subject to the approval of the CCLG. The award date (“Award Date”)
shall be the date of the board meeting when the Time-Based Grant is approved.  
  (ii)   Vesting. Notwithstanding Section 5(d) and (e), and subject to
Section 5(a)(iii) below, the Time-Based Grant shall vest as follows:

  (A)   the first 53,125 restricted share units of the Time-Based Grant will
vest on the 1st anniversary of the Award Date;     (B)   an additional 53,125
restricted share units of the Time-Based Grant will vest on the 2nd anniversary
of the Award Date;     (C)   an additional 53,125 restricted share units of the
Time-Based Grant will vest on the 3rd anniversary of the Award Date;     (D)  
the final 53,125 restricted share units of the Time-Based Grant will vest on the
4th anniversary of the Award Date.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(a)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the
Time-Based Grant and the rights and benefits under this Agreement.

          (b) Performance Grant.

  (i)   The Company shall request that the CCLG authorize and grant Employee
212,500 restricted share units (“Performance Grant” and, together with the
Time-Based Grant, the “Grants”) of Lions Gate Entertainment Corp. in accordance
with the Plan. Employee acknowledges that this Performance Grant of stock is
subject to the approval of the CCLG.

Page 4 of 15



--------------------------------------------------------------------------------



 



  (ii)   Vesting. Notwithstanding Section 5(d) and (e), and subject to
Section 5(b)(iii) below, the Performance Grant shall be eligible to vest based
on the following schedule (each, a “Performance Vesting Date”):

  (A)   the first 53,125 restricted share units of the Performance Grant shall
be eligible to vest on March 31, 2008;     (B)   an additional 53,125 restricted
share units of the Performance Grant shall be eligible to vest on March 31,
2009;     (C)   an additional 53,125 restricted share units of the Performance
Grant shall be eligible to vest on March 31, 2010;     (D)   the final 53,125
restricted share units of the Performance Grant shall be eligible to vest on
March 31, 2011.

      The vesting of the Performance Grant on such Performance Vesting Dates
shall be subject to satisfaction of annual Company performance targets approved
in advance by the CCLG for the twelve (12) month period ending on such
Performance Vesting Date. The Performance Grant shall vest on a sliding scale
basis if the Company’s performance targets have not been fully met for a
particular year. For purpose of example only, if seventy-five percent (75%) of
Company’s targets have not been met for a particular year, seventy-five percent
(75%) of the Performance Grant for that year would vest. Notwithstanding the
foregoing, the CCLG may, in its sole discretion, provide that any or all of the
Performance Grant scheduled to vest on any such Performance Vesting Date shall
be deemed vested as of such date even if the applicable performance targets are
not met. Furthermore, the CCLG may, in its sole discretion, provide that any of
the Performance Grant scheduled to vest on any such Performance Vesting Date
that do not vest because the applicable performance targets are not met may vest
on any future Performance Vesting Date if the performance targets applicable to
such Performance Vesting Date are exceeded.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(b)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the
Performance Grant and the rights and benefits under this Agreement.

Page 5 of 15



--------------------------------------------------------------------------------



 



          (c) Option.

  (i)   The Company shall also request that the CCLG authorize and grant
Employee the right (the “Option”) to purchase 425,000 common shares of Lions
Gate Entertainment Corp. in accordance with the Plan. Employee acknowledges that
this Option grant of stock is subject to the approval of the CCLG. The award
date (“Option Award Date”) shall be the date of the board meeting when the
Option is approved.     (ii)   Vesting. Notwithstanding Section 5(d) and (e),
and subject to Section 5(c)(iii) below, the Option shall vest as follows:

  (A)   the Option to purchase 106,250 common shares will vest on the 1st
anniversary of the Option Award Date;     (B)   the Option to purchase an
additional 106,250 common shares will vest on the 2nd anniversary of the Option
Award Date;     (C)   the Option to purchase an additional 106,250 common shares
will vest on the 3rd anniversary of the Option Award Date;     (D)   the Option
to purchase the final 106,250 common shares will vest on the 4th anniversary of
the Option Award Date.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(c)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Agreement.

          (d) Acceleration of Grants and Options upon Death of Employee. In the
event that Employee dies during the Term of this Agreement, all Grants and
Options granted pursuant to Sections 5(a)-(c) of this Agreement shall accelerate
and immediately become fully vested.
          (e) Change of Control.

  (i)   If a Change of Control occurs during the Term of this Agreement and
concludes on or after April 1, 2008, all Grants and Options granted pursuant to
Sections 5(a)-(c) of this Agreement shall accelerate and immediately become
fully vested.     (ii)   For the purposes of this Agreement, “Change of Control”
shall mean:

Page 6 of 15



--------------------------------------------------------------------------------



 



  (A)   if any person, other than a trustee or other fiduciary holding
securities of Lions Gate Entertainment Corp. (“LGEC”) under an employee benefit
plan of LGEC, becomes the beneficial owner, directly or indirectly, of
securities of LGEC representing 33% or more of the outstanding
            shares of common stock of LGEC as a result of one or more related
transactions in the context of a merger, consolidation, sale or other
disposition of equity interests or assets of LGEC;     (B)   if, as a result of
one or more related transactions in the context of a merger, consolidation, sale
or other disposition of equity interests or assets of LGEC, there is a sale or
disposition of 33% or more of LGEC’s assets (or consummation of any transaction,
or series of related transactions, having similar effect);     (C)   if, as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of LGEC,
there occurs a change or series of changes in the composition of LGEC as a
result of which half or less than half of the directors are incumbent directors;
    (D)   if, as a result of one or more related transactions in the context of
a merger, consolidation, sale or other disposition of equity interests or assets
of LGEC, a shareholder or group of shareholders acting in concert obtain control
of 33% or more of the outstanding shares;     (E)   if, as a result of one or
more related transactions in the context of a merger, consolidation, sale or
other disposition of equity interests or assets of LGEC, a shareholder or group
of shareholders acting in concert obtain control of half of the Board;     (F)  
if there is a dissolution or liquidation of LGEC; or     (G)   if there is any
transaction or series of related transactions that has the substantial effect of
any or more of the foregoing.

          (f) Effect on Prior Grants. All Grants and Options provided for in
Sections 5(a)-(c) above are in addition to, and not in lieu of, any and all
grants and options provided for in any and all previous agreements between
Employee and Company (other than the Prior Employment Agreement, as defined
herein). Any and all grants and options granted under

Page 7 of 15



--------------------------------------------------------------------------------



 



such prior agreements shall be unaffected by this Agreement.
     6. HANDBOOK
     Employee agrees that the Company Employee Handbook outlines other policies,
which will apply to Employee’s employment, and Employee acknowledges receipt of
such handbook. Please note, however, that the Company retains the right to
revise, modify or delete any policy or benefit plan it deems appropriate.
     7. TERMINATION
          (a) This Agreement shall terminate upon the happening of any one or
more of the following events:

  (i)   The mutual written agreement between the Company and Employee;     (ii)
  The death of Employee;     (iii)   Employee’s having become so physically or
mentally disabled as to be incapable, even with a reasonable accommodation, of
satisfactorily performing Employee’s duties hereunder for a period of ninety
(90) days or more, provided that Employee has not cured disability within ten
(10) days of written notice;     (iv)   The determination on the part of the
Company that “cause” exists for termination of this Agreement, with “cause”
being defined as any of the following:

  (A)   Employee’s conviction of a felony or plea of nolo contendere to a
felony, except in connection with a traffic violation or traffic accident;    
(B)   Employee’s commission, by act or omission, of any material act of
dishonesty in the performance of Employee’s duties hereunder;     (C)   material
breach of this Agreement by Employee; or     (D)   any act of material
misconduct by Employee having a substantial adverse effect on the business or
reputation of the Company, which shall include, but not be limited to theft,
fraud or other illegal conduct, refusal or unwillingness to perform employment
duties, sexual harassment, violation of any fiduciary duty, and violation of any
duty of loyalty;

Page 8 of 15



--------------------------------------------------------------------------------



 



      Provided, however, that prior to terminating Employee’s employment for
“cause,” the Company shall provide Employee with written notice of the grounds
for the proposed termination. If the grounds for termination are subject to
cure, the Employee shall have fifteen (15) days after receiving such notice in
which to cure such grounds to the extent such cure is possible. If cure is not
possible or Employee has failed to cure, Employee’s employment shall terminate
upon the 15th day following notice of termination.     (v)   The Employee is
terminated “without cause.” If Company elects to terminate Employee “without
cause,” it must provide Employee with sixty (60) days prior written notice.
Termination “without cause” shall be defined as the Employee being terminated by
the Company for any reason other than as set forth in Sections 7(a)(i)-(iv)
above. In the event of a termination “without cause,” Employee shall be entitled
to receive a severance payment equal to 50% of the amount of the Base Salary
which Employee would have been entitled to receive for the period commencing on
the date of such termination and ending on the last day of the Term had Employee
continued to be employed with the Company through such date, but in no event
less than the greater of either (i) six (6) months’ Base Salary at the monthly
rate in effect on the date of such termination, or (ii) the amount Employee
would receive from the Company’s severance policy for non-contract employees
that is currently in effect at the time of termination, such payment to be made,
subject to Section 13(b), in cash in a lump sum as soon as practicable after
(and in all events not more than two and one-half (2 1/2) months after) the date
of Employee’s Separation from Service with the Company. The Company’s payment of
the amounts described above in this Section 7(a)(v) shall relieve the Company of
any and all obligations to Employee. As used herein, a “Separation from Service”
occurs when Employee dies, retires, or otherwise has a termination of employment
with the Company that constitutes a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

          (b) In the event that this Agreement is terminated pursuant to
Sections 7(a)(i)-(iv) above, neither the Company nor Employee shall have any
remaining duties or obligations hereunder, except that (i) the Company shall pay
to Employee, only such compensation as is earned under Section 2 plus any and
all business expenses incurred but not paid as of the date of Employee’s
termination of employment and (ii) Employee shall continue to be bound by
Sections 9, 10, 11, 12, 13, 15 and 16. If this Agreement is terminated for any
reason, in fact, Sections 9, 10, 11, 12, 13, 15 and 16 shall survive and be
binding upon Employee following his termination of employment.

Page 9 of 15



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, in the event of a Change of
Control, as defined in Section 5(e)(ii), if Employee is terminated within six
(6) months of the date of the Change of Control, then Employee shall receive the
greater of either (i) 50% of the amount of the Base Salary which Employee would
have been entitled to receive for the period commencing on the date of such
termination and ending on the last day of the Term had Employee continued to be
employed with the Company through such date or (ii) ONE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($1,500,000.00), such payment to be made, subject to
Section 13, in cash in a lump sum as soon as practicable after (and in all
events not more than two and one-half (2 1/2) months after) the date of
Employee’s Separation from Service with the Company. The Company’s payment of
the amounts described above in this Section 7(c) shall relieve the Company of
any and all obligations to Employee.
     8. EXCLUSIVITY AND SERVICE
     Employee’s services shall be exclusive to the Company during the Term.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the motion picture and home video industries and as may
be reasonably requested by the Company. Employee hereby agrees to comply with
all reasonable requirements, directions and requests, and with all reasonable
rules and regulations made by the Company in connection with the regular conduct
of its business. Employee further agrees to render services during Employee’s
employment hereunder whenever, wherever and as often as the Company may
reasonably require in a competent, conscientious and professional manner, and as
instructed by the Company in all matters, including those involving artistic
taste and judgment, but there shall be no obligation on the Company to cause or
allow Employee to render any services, or to include all or any of Employee’s
work or services in any motion picture or other property or production.
     9. INTELLECTUAL PROPERTY
          (a) Employee agrees that the Company shall own all rights of every
kind and character throughout the universe, in perpetuity to any material and/or
idea suggested or submitted by Employee or suggested or submitted to Employee by
a third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder.
          (b) All copyrightable works that Employee creates in connection with
Employee’s obligations under this Agreement and any other period of employment
with the Company, its parent, affiliates, or subsidiaries shall be considered
“work made for hire” and therefore the property of the Company. To the extent
any work so produced or other intellectual property so generated by Employee is
not deemed to be a “work made for hire,” Employee hereby assigns and agrees to
assign to the Company (or as otherwise directed by the Company)

Page 10 of 15



--------------------------------------------------------------------------------



 



Employee’s full right, title and interest in and to all such works and other
intellectual property. Employee agrees to execute any and all applications for
domestic and foreign copyrights or other proprietary rights and to do such other
acts (including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
intellectual property to the Company and to permit the Company to enforce any
copyrights or other proprietary rights to the intellectual property. Employee
further agrees not to charge the Company for time spent in complying with these
obligations. This Section 9 shall apply only to that intellectual property which
related at the time of conception to the Company’s then current or anticipated
business or resulted from work performed by Employee for the Company. Employee
hereby acknowledges receipt of written notice from the Company pursuant to
California Labor Code Section 2872 that this Agreement (to the extent it
requires an assignment or offer to assign rights to any invention of Executive)
does not apply to an invention which qualifies fully under California Labor Code
Section 2870.
     10. ASSIGNMENT AND DELEGATION
     Employee shall not assign any of Employee’s rights or delegate any of
Employee’s duties granted under this Agreement. Any such assignment or
delegation shall be deemed void ab initio.
     11. TRADE SECRETS
     The parties acknowledge and agree that during the Term of this Agreement
and in the course of the discharge of Employee’s duties hereunder and at any
other period of employment with the Company, its parent, affiliates, or
subsidiaries, Employee shall have and has had access to information concerning
the operation of the Company and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by the Company and regularly used in the operation of the Company’s
business and (to the extent that such confidential information is not
subsequently disclosed) that this information constitutes the Company’s trade
secrets. Notwithstanding the above, the parties acknowledge and agree that trade
secrets shall not include any information that Employee can demonstrate (i) was
publicly available at the time of its disclosure to Employee; (ii) was already
in Employee’s possession at the time of disclosure; (iii) was rightfully
received by Employee from a third party not subject to obligations of
confidentiality; or (iv) was independently developed by Employee without use of
any trade secrets.
     Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for the Company, as required by
applicable law or court order, or if authorized in writing by the Company.
Employee shall not use any such trade secrets in connection with any other
employment and/or business opportunities following the Term. In addition,
Employee hereby expressly agrees that Employee will not disclose any
confidential matters of the Company that are not trade secrets prior to, during
or after Employee’s employment including the specifics of this Agreement.
Employee shall not use any such confidential information in connection with any
other employment and/or business opportunities following the Term. Upon
termination of

Page 11 of 15



--------------------------------------------------------------------------------



 



Employee’s employment with Company, Employee shall deliver to Company all
documents, computer disks or computers, records, notebooks, work papers, and all
similar material containing any of the foregoing trade secrets, whether prepared
by Employee, the Company or anyone else. In addition, in order to protect the
Confidential Information, Employee agrees that during the Term and for a period
of two (2) years thereafter, Employee will not, directly or indirectly, induce
or entice any other executive or employee of the Company to leave such
employment.
     12. ARBITRATION
     Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by binding arbitration conducted before a single
arbitrator in Los Angeles in accordance with the Federal Arbitration Act, to the
extent that such rules do not conflict with any provisions of this Agreement.
Said arbitration shall be under the jurisdiction of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in Los Angeles, California. All such actions
must be brought within the statute of limitations period applicable to the claim
as if that claim were being filed with the judiciary or forever be waived.
Failure to institute an arbitration proceeding within such period shall
constitute an absolute bar to the institution of any proceedings respecting such
controversy or claim, and a waiver thereof. The arbitrator shall have the
authority to award damages and remedies in accordance with applicable law. Any
award, order, or judgment pursuant to such arbitration shall be deemed final and
binding and may be entered and enforced in any state or federal court of
competent jurisdiction. Each party agrees to submit to the jurisdiction of any
such court for purposes of the enforcement of any such award, order, or
judgment. Company shall pay for the administrative costs of such hearing and
proceeding.
     13. SECTION 409A
          (a) It is intended that any amounts payable under this Agreement and
any exercise of authority or discretion hereunder by the Company or Employee
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Section 409A”) so as not to
subject Employee to payment of any interest or additional tax imposed under
Section 409A. To the extent that any amount payable under this Agreement would
trigger the additional tax imposed by Section 409A, this Agreement shall be
construed and interpreted in a manner to avoid such additional tax yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Employee.
          (b) Notwithstanding any other provision herein, if Employee is a
“specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Employee’s Separation from
Service, Employee shall not be entitled to any payment or benefit pursuant to
Section 7(a)(v) or 7(c) above until the earlier of (i) the date which is six
(6) months after his or her Separation from Service for any reason other than
death, or (ii) the date of Employee’s death. Any amounts otherwise payable to
Employee upon or in the six (6) month period following Employee’s Separation
from Service that are not so paid by reason of this paragraph shall be paid
(without interest) as soon as practicable (and in all events within thirty

Page 12 of 15



--------------------------------------------------------------------------------



 



(30) days) after the date that is six (6) months after Employee’s Separation
from Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of Employee’s death). The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A of the Code.
          (c) Any reimbursements made to Employee hereunder will be made in
accordance with the Company’s reimbursement policies, practices and procedures
in effect from time to time. To the extent that any reimbursements pursuant to
Section 4 are taxable to Employee, any reimbursement payment due to Employee
pursuant to such provision shall be paid to Employee on or before the last day
of Employee’s taxable year following the taxable year in which the related
expense was incurred. The benefits and reimbursements pursuant to such provision
are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that Employee receives in one taxable year
shall not affect the amount of such benefits or reimbursements that Employee
receives in any other taxable year.
     14. NOTICES
     All notices to be given pursuant to this Agreement shall be effected either
by mail or personal delivery in writing as follows:
Company:
Lions Gate Films Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attn: General Counsel
Employee:
Steve Beeks
Lions Gate Films Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Courtesy Copy:
                                                                                
                                                                                
                                                                                
                                                                                
     15. WAIVER
     Failure to require compliance with any provision or condition provided for
under this Agreement at any one time, or several times, shall not be deemed a
waiver or relinquishment of

Page 13 of 15



--------------------------------------------------------------------------------



 



such provision or condition at any other time.
     16. INTEGRATION, AMENDMENT, SEVERABILITY, AND FORUM
          (a) This Agreement expresses the binding and entire agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Employment Agreement, except as
expressly provided herein).
          (b) All modifications or amendments to the Agreement must be made in
writing and signed by both parties.
          (c) If any portion of this Agreement is held unenforceable under any
applicable statute or rule of law then such portion only shall be deemed omitted
and shall not affect the validity of enforceability of any other provision of
this Agreement.
          (d) This Agreement shall be governed by the laws of the State of
California. The state and federal courts (or arbitrators appointed as described
herein) located in Los Angeles, California shall be the sole forum for any
action for relief arising out of or pursuant to the enforcement or
interpretation of this Agreement. Each party to this Agreement consents to the
personal jurisdiction and arbitration in such forum and courts and each party
hereto Covenants not to, and waives any right to, seek a transfer of venue from
such jurisdiction on any grounds.
[Remainder of page intentionally left blank]

Page 14 of 15



--------------------------------------------------------------------------------



 



     Please acknowledge your confirmation of the above terms by signing below
where indicated and returning this letter to me. If you have any questions
relating to the matters described in this letter, please call            at
(310) 255-XXXX.
Very truly yours,
LIONS GATE FILMS, INC.

         
By:
  /s/ Wayne Levin
 
Wayne Levin    
 
  Executive Vice President and General Counsel    

AGREED AND ACCEPTED

         
By:
  /s/ Steve Beeks
 
Steve Beeks    

Page 15 of 15